DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) Claim 20, which depends from claim 19, requires the first electrode layer and the second touch electrode layer to be formed in the same patterning process and insulating from each other.  Claim 19 requires the first electrode layer and the first touch electrode layer to be formed in the same patterning process too.  While claim 19’s limitations are shown in the figures, claim 20’s requirement is not shown.  Please show this or change claim 20 to require the second electrode layer and the second touch electrode layer to be formed in a same patterning process.
(b) Reference number “21” is not shown in the figures.  Please add “21:11, 12” to Figure 1, or find another suitable change to add 21 to the figures.
(c) In Figure 2B, delete “222” and its reference line because opening 222 and the light shielding layer 221 are not present in Figure 2B.  Compare with Figure 2A.



    PNG
    media_image1.png
    495
    846
    media_image1.png
    Greyscale

(d) In Figures 7B-7D, reference number 203 is used twice for the gate insulating layer and the active layer.  Please change the active layer to 204.  Also, in Figure 7D, please check the reference number 403 at right.  This number changes from 403 in Figure 7B to 404 in Figure 7C, and then back to 403 in Figure 7C.

    PNG
    media_image2.png
    703
    698
    media_image2.png
    Greyscale



Specification
The disclosure is objected to because of the following informalities:
Page 9, paragraph 51, line 11: Change 121 to 21.
Page 10, paragraph 54, line 7: Change “fingure” to “finger”.
Page 22, paragraph 96, second line of the page: Change 143 to 263.
Page 22, paragraph 96, 5th line of the page: Change “26is” to “26 is”.
Page 24, paragraph 105, 4th line of the page: Change 135 to 253.
Page 30, paragraph 149, line 3: In two places, change 212 to 121.

Page 31, paragraph 157, line 1: Change “first etching mask 402” to “second etching mask 403”.
Page 31, paragraph 158, line 4: Change “second touch electrode layer 212” to “first touch electrode layer 211”.
Appropriate correction is required.

Claim Objections
Claims 10, 11, 14, 18, and 20 are objected to because of the following informalities:
Claim 10, line 5: Please provide antecedent basis for “the drain electrode”.  Reference to “a source-drain electrode layer” is not sufficient.
Claim 11 is objected to for depending from objected-to base claim 10.
Claim 11, line 5: Delete the term “respectively”.  This term is used to associate a first list of items with a second list of items, but here the first list is “the first light shielding layer and the gate electrode” in line 3 and the second list is “two opposite sides of the active layer” without designating the individual sides.
Claim 14, line 5: Check the term “within”.  The first electrode layer and the first touch electrode layer are on the same layer and are insulated from each other, per claim 1, so it does not make sense that an orthographic projection of the first electrode layer would be within an orthographic projection of a mesh of the plurality of metal grids, which are a part of the first touch electrode layer, per claim 14, lines 1-2.

Claim 20, line 4: Change “the first electrode layer” to “the second electrode layer”, because the second electrode layer and the second touch electrode layer are on the same patterning layer, not the first electrode layer and the second touch electrode layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10:  Antecedent basis has not been provided for “the drain electrode”.  Reference to “a source-drain electrode layer” is not sufficient.  Because antecedent basis is missing, claim 10 is rejected as indefinite.
Claim 11 is rejected to for depending from rejected base claim 10.

Regarding claim 14, which depends from claim 1:  The first electrode layer and the first touch electrode layer are on the same layer and are insulated from each other, per claim 1, so it does not make sense that an orthographic projection of the first electrode layer would be within an orthographic projection of a mesh of the plurality of metal grids, which are a part of the first touch electrode layer, per claim 14, lines 1-2.  Because the claim requirements of claim 14 conflict with the requirements of claim 1, claim 14 is rejected as indefinite.
Regarding claim 18:  The term “respectively” is used to associate a first list of items with a second list of items, but here the first list is “the plurality of sub-pixels” in line 1 and the second list is “the plurality of repeated units” without designating which subpixel(s) are associated with which repeat unit(s).  Because the term does not make sense in the context of the claim, claim 18 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu, U.S. Pat. Pub. No. 2022/0005891, Figure 6.
Shu, Figure 6:

    PNG
    media_image3.png
    350
    519
    media_image3.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1: Shu Figure 6 discloses an electronic substrate, comprising: a base substrate (101), and a photosensitive unit (3) and a touch structure (5) which are provided on the base substrate (101), wherein the photosensitive unit (3) comprises a first electrode layer (34, 35), and the touch structure (5) comprises a first touch electrode layer (511, 52); the first electrode layer (34, 35) and the first touch electrode layer (511, 52) are in a same first conductive layer and made of a same material, and the first electrode layer (34, 35) and the first touch electrode layer (511, 52) are insulated from each other.  Shu specification ¶¶ 83, 77-82.
Regarding claim 2, which depends from claim 1: Shu Figure 6 discloses that the touch structure (5) further comprises a second touch electrode layer (512) in a different Id.
Regarding claim 3, which depends from claim 2: Shu Figure 6 discloses that the first touch electrode layer (511, 52) comprises a first touch electrode (52) extended in a first direction and a plurality of second touch electrode portions (511) arranged in a second direction; the second touch electrode layer (512) comprises a plurality of second connecting portions (512), and the plurality of second connecting portions (512) and the plurality of second touch electrode portions (511) are alternately electrically connected to form a second touch electrode (511, 512) extended in the second direction; and the second direction intersects with the first direction.  Id.
Regarding claim 7, which depends from claim 2: Shu discloses that the photosensitive unit (3) comprises a photosensitive thin film transistor, the photosensitive thin film transistor comprising a gate electrode (31), an active layer (33) and a source-drain electrode layer (34, 35), and the source-drain electrode layer (34, 35) and the gate electrode (31) of the photosensitive thin film transistor serve as the first electrode layer and second electrode layer respectively.  See id. ¶¶ 83, 77-82, 60, 61.
Regarding claim 12, which depends from claim 1: Shu Figure 6 discloses a light-emitting element (2) on the base substrate (101), wherein the photosensitive unit (3) and the touch structure (5) are both at a side of the light-emitting element (2) away from the base substrate (101).  Id. ¶¶ 83, 77-82.  

Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shu, Figures 2, 6, and 11.
Shu, Figures 2, 11:

    PNG
    media_image4.png
    379
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    268
    180
    media_image5.png
    Greyscale

.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 15: Shu Figures 2, 6, and 11 disclose a display panel, comprising an electronic substrate, wherein the electronic substrate comprises: a base substrate (101), and a photosensitive unit (3) and a touch structure (5) which are provided on the base substrate (101), wherein the photosensitive unit (3) comprises a first electrode layer (31), and the touch structure (5) comprises a first touch electrode layer (512); the first electrode layer (31) and the first touch electrode layer (512) are in a same first conductive layer and made of a same material, and the first electrode layer (31) and the first touch electrode layer (512) are insulated from each other.  Shu Id. ¶¶ 31, 36, 43, 44.  Furthermore, one having ordinary skill in the art at a time before the effective filing date would be motivated to place the Shu Figure 2 display substrate in Shu Figure 11 because the modification would have been a substitution of a display substrate for the display substrate required by the Shu 11 device.  Id. ¶ 139.
Regarding claim 16, which depends from claim 15: Shu discloses the display panel further comprises a plurality of sub-pixels (1) on the base substrate (101) and arranged in an array in a first direction and a second direction, and the first direction is different from the second direction; and the photosensitive unit (3) and the touch structure (5) are both at a side of each of the plurality of sub-pixels (1 in Shu Figure 2; 2 in Shu Figure 6) away from the base substrate (101).  Id. ¶¶ 44, 72-83.
Regarding claim 17, which depends from claim 16: Shu discloses a pixel defining layer (103), each of the plurality of sub-pixels (1) comprises a light-emitting element (2), and the pixel defining layer (103) comprises a plurality of openings for respectively exposing a plurality of light-emitting elements (2) to define a plurality of pixel opening areas of the plurality of sub-pixels (1); and 37C19P3896-O1 US an orthographic projection of all conductive patterns in the first conductive layer (512, 31) at the base substrate (101) is located outside orthographic projections of the plurality of pixel opening areas of the plurality of sub-pixels (1) at the base substrate (101).  Id. ¶ 51.  See Shu Figure 6 (showing that 
Claim 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu Figures 10A-10C.
Shu, Figures 10A-10C:

    PNG
    media_image6.png
    433
    517
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    471
    516
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    264
    518
    media_image8.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 19:  Shu Figures 10A-10C disclose a manufacturing method of an electronic substrate, comprising: forming a photosensitive unit (3) and a touch structure (5) at a base substrate (101), wherein forming the photosensitive unit (3) comprises forming a first electrode layer (31), and forming the touch structure (5) comprises forming a first touch electrode layer (512), wherein the first electrode layer (31) and the first touch electrode layer (512) are formed in a same patterning process and are insulated from each other.  Shu specification ¶¶ 122-130, 83.
Regarding claim 20, which depends from claim 19:  Shu discloses that forming the touch structure (5) further comprises forming a second touch electrode layer (511, 52), forming the photosensitive unit (3) further comprises forming a second electrode layer (34, 35), and the [second] electrode layer (34, 35) and the second touch electrode layer (511, 52) are formed in a same patterning process and are insulated from each other; and the manufacturing method further comprises forming a light-emitting element Id. ¶¶ 122-130, 83, 77-82.
Claims 1, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Chinese Pat. Pub. No. CN 110214378A, (publication date: September 6, 2019).
Claims 1, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, U.S. Pat. Pub. No. 2021/0233962, Figures 4 and 6.
These rejections involve the U.S. published application and its Chinese counterpart.  The U.S. published application is used for the Section 102(a)(2) rejection and the Chinese application is used for the Section 102(a)(1) rejection.  The citations are to the U.S. publication. 
Wang, Figure 4:

    PNG
    media_image9.png
    403
    745
    media_image9.png
    Greyscale





    PNG
    media_image10.png
    181
    498
    media_image10.png
    Greyscale

The applied U.S. reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1: Wang Figures 4 and 6 disclose an electronic substrate, comprising: a base substrate (101), and a photosensitive unit (300) and a touch 
Regarding claim 12, which depends from claim 1: Wang discloses a light-emitting element (200) on the base substrate (101), wherein the photosensitive unit (300) and the touch structure (600) are both at a side of the light-emitting element (200) away from the base substrate (101).  See Wang Figure 4.
Regarding claim 15: Wang Figures 4 and 6 disclose a display panel, comprising an electronic substrate, wherein the electronic substrate comprises: a base substrate (101), and a photosensitive unit (300) and a touch structure (600/6001) which are provided on the base substrate (101), wherein the photosensitive unit (300) comprises a first electrode layer (311), and the touch structure (600/6001)) comprises a first touch electrode layer (610); the first electrode layer (311) and the first touch electrode layer (610) are in a same first conductive layer and made of a same material, and the first electrode layer (311) and the first touch electrode layer (610) are insulated from each other.  Wang specification ¶¶ 87, 88, 90, 62-84, 96-107; Wang Title (display panel).
Regarding claim 19: Wang discloses a manufacturing method of an electronic substrate, comprising: forming a photosensitive unit (300) and a touch structure (600/6001) at a base substrate (1001), wherein forming the photosensitive unit (300) comprises forming a first electrode layer (311), and forming the touch structure 
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang (Chinese publication for 102(a)(1) and U.S. publication for 102(a)(2), as stated above), Figures 3, 4, and 6, with evidence from, or in the alternative, further in view of  Cho, U.S. Pat. Pub. No. 2019/0087044, Figures 10, 11.
Wang, Figure 3:

    PNG
    media_image11.png
    380
    499
    media_image11.png
    Greyscale







    PNG
    media_image12.png
    405
    433
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    318
    347
    media_image13.png
    Greyscale


Regarding claim 16, which depends from claim 15: Wang Figures 3, 4, and 6 discloses the display panel further comprises a plurality of sub-pixels (200 in Wang Figure 4; 2001, 2002, 2003, 2004 in Wang Figure 3) on the base substrate (100) and suggests in its background section, that the device is arranged in an array in a first direction and a second direction, and the first direction is different from the second direction; and the photosensitive unit (300) and the touch structure (600/6001) are both at a side of each of the plurality of sub-pixels (200) away from the base substrate (101).  Wang specification ¶¶ 3, 85-88, 62-84, 96-107.
Cho Figures 10 and 11 disclose a display device comprising a plurality of sub-pixels on the base substrate and arranged in an array in a first direction and a second direction, and the first direction is different from the second direction.  Cho specification ¶¶ 80, 81.  To the extent that Wang does not specifically disclose that its subpixels are in an AMOLED device using the array arrangement, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho array design 
Regarding claim 17, which depends from claim 16: Wang discloses the display panel further comprises a pixel defining layer (225), each of the plurality of sub-pixels (200; 2001, 2002, 2003, 2004) comprises a light-emitting element, and the pixel defining layer (225) comprises a plurality of openings for respectively exposing a plurality of light-emitting elements to define a plurality of pixel opening areas of the plurality of sub-pixels (200; 2001, 2002, 2003, 2004); and 37C19P3896-O1 US an orthographic projection of all conductive patterns (610, 311) in the first conductive layer at the base substrate (101) is located outside orthographic projections of the plurality of pixel opening areas of the plurality of sub-pixels (200; 2001, 2002, 2003, 2004) at the base substrate (101).  See Wang Figure 4.  Wang specification ¶¶ 63, 85.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, and further in view of Lius, U.S. Pat. Pub. No. 2020/0219455, Figure 3: 
Lius, Figure 3:
    PNG
    media_image14.png
    424
    772
    media_image14.png
    Greyscale

Regarding claim 8, which depends from claim 2: Shu does not disclose that the photosensitive unit comprises a photosensitive element and a switching transistor which is connected with the 35C19P3896-O1 US photosensitive element.
Lius Figure 3 discloses a photosensitive unit in a similar position as the Shu photosensitive unit (3), wherein the photosensitive unit (138’, 148’) comprises a photosensitive element (148’) and a switching transistor (138’) which is connected with the photosensitive element (148’).  Lius specification ¶¶ 38, 28, 30. One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lius photosensitive unit in Shu because the modification would have involved a selection of a known device based on its suitability for its intended use.	
Regarding claim 9, which depends from claim 8:  Lius discloses that the photosensitive element (148’) is at a side of the switching transistor (138’) away from the base substrate (102).  See Lius Figure 3.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Shu, and further in view of Wang Figures 1-4 and Cho, Figures 10 and 11
Wang Figures 1, 2:

    PNG
    media_image15.png
    238
    498
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    429
    745
    media_image16.png
    Greyscale

Regarding claim 18, which depends from claim 17:  Shu does not provide details relating to the subpixel arrangement.
See Wang Figures 3, 4; Wang specification ¶¶ 56-95.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang subpixel design in Shu because the modification would have involved a selection of a known design based on its suitability for its intended use.
Cho Figures 10 and 11, directed to a display apparatus, discloses a matrix/array of RGB subpixel repeat units (PX), each of the plurality of repeated units comprising one red subpixel (R), one green subpixel (G), and one blue subpixel (B).  Cho specification ¶¶ 80, 81.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the combined subpixel design in the Cho array because the modification would have involved a selection of a known design based on its suitability for its intended use.   Once combined, the combination discloses a plurality of sub-pixels are distributed in a plurality of repeated units respectively, and each of the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Cho.
Regarding claim 18, which depends from claim 17: Wang Figures 1-4, directed to similar subject matter, discloses the plurality of sub-pixels, comprising one red sub-pixel (2003), one blue sub-pixel (2004) and two paired green sub-pixels (2001, 2002); the pixel opening areas of the two paired green sub-pixels (2001, 2002) are arranged in parallel in the second direction; and an orthographic projection of the photosensitive unit (300) at the base substrate is located between an orthographic projection of the opening area of the red sub-pixel (2003) at the base substrate and orthographic projections of the opening areas of the two paired green sub-pixels (2001, 2002) at the base substrate, and the orthographic projection of the opening area of the red sub-pixel (2003) is adjacent from the orthographic projections of the opening areas of the two paired green sub-pixels (2001, 2002) in the first direction.  See Wang Figures 3, 4; Wang specification ¶¶ .  Wang does not disclose that the plurality of sub-pixels are distributed in a plurality of repeated units respectively.
Cho Figures 10 and 11, directed to a display apparatus, discloses a matrix/array of RGB subpixel repeat units (PX), each of the plurality of repeated units comprising one red subpixel (R), one green subpixel (G), and one blue subpixel (B).  Cho specification ¶¶ 80, 81.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the combined subpixel design in the Cho array because the modification would have involved a selection of a known design based on .
Claims 1, 2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Chinese Pat. Pub. No. CN109346498A (published Feb. 2, 2019)1, and further in view of Park, U.S. Pat. Pub. No. 2010/0213463, Figure 5
Yuan Figure 8:

    PNG
    media_image17.png
    353
    519
    media_image17.png
    Greyscale






    PNG
    media_image18.png
    294
    747
    media_image18.png
    Greyscale

Regarding claim 1: Yuan Figure 8 discloses an electronic substrate, comprising: a base substrate (101), and a photosensitive unit (103) and a touch structure (110) which are provided on the base substrate (101), wherein the photosensitive unit (103) comprises a first electrode layer (1031), and the touch structure (103) comprises a first touch electrode layer (1101); the first electrode layer (1031) and the first touch electrode layer (1101) are in a same first conductive layer, and the first electrode layer (1031) and the first touch electrode layer (1101) are insulated from each other.  Yuan specification ¶¶ 82-85, 45.  Yuan does not disclose that the first electrode layer and the first touch electrode layer are made of the same material.
Park Figure 5 discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material.  Park specification ¶ 49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in Yuan because the Park design would permit both layers to be deposited and patterned at the same time.  Once 
Regarding claim 2, which depends from claim 1: The combination discloses the touch structure (110) further comprises a second touch electrode layer (1103) in a different layer from the first conductive layer; and the photosensitive unit (103) further comprises a second electrode layer (1037), the second electrode layer (1037) is in a same layer and made of a same material as the second touch electrode layer (1103), and the second electrode layer (1037) is insulated from the second touch electrode layer (1103).  Yuan specification ¶¶ 82-85, 45; Park specification ¶ 49.
Regarding claim 12, which depends from claim 1: Yuan discloses a light-emitting element (102) on the base substrate (101), wherein the photosensitive unit (103) and the touch structure (110) are both at a side of the light-emitting element (102) away from the base substrate (101).  See Yuan Figure 8; Yuan specification ¶¶ 82-85, 45.
Regarding claim 15: Yuan Figure 8 discloses a display panel, comprising an electronic substrate, wherein the electronic substrate comprises: a base substrate (101), and a photosensitive unit (103) and a touch structure (110) which are provided on the base substrate (101), wherein the photosensitive unit (103) comprises a first electrode layer (1031), and the touch structure (110) comprises a first touch electrode layer (1101); the first electrode layer (1031) and the first touch electrode layer (1101) are in a same first conductive layer, and the first electrode layer (1031) and the first touch electrode layer (1101) are insulated from each other.  Yuan specification ¶¶ 82-85, 45.  Yuan does not disclose that the first electrode layer and the first touch electrode layer are made of the same material.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Park, and further in view of Yuan Figure 1.
Regarding claim 16, which depends from claim 15:  Yuan Figure 8 does not disclose that the display panel further comprises a plurality of sub-pixels on the base substrate and arranged in an array in a first direction and a second direction, and the first direction is different from the second direction; and the photosensitive unit and the touch structure are both at a side of each of the plurality of sub-pixels away from the base substrate.  Yuan Figure 8 does disclose a subpixel (102), wherein the photosensitive unit (103) and the touch structure (110) are both at a side of the sub-pixel (102) away from the base substrate (101).  See Yuan Figure 8; Yuan specification ¶¶ 82-85, 45.
Yuan Figure 1 discloses that the display panel further comprises a plurality of sub-pixels (102: R, G, B subpixels) on the base substrate (101) and arranged in an array in a first direction and a second direction, and the first direction is different from the second direction.  Yuan specification ¶¶ 45-49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yuan Figure 8 Id. ¶¶ 37, 40.  Once combined, the combination discloses that the display panel further comprises a plurality of sub-pixels on the base substrate and arranged in an array in a first direction and a second direction, and the first direction is different from the second direction; and the photosensitive unit and the touch structure are both at a side of each of the plurality of sub-pixels away from the base substrate
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan Figure 8, and further in view of Park.
Regarding claim 19: Yuan Figure 8 discloses a manufacturing method of an electronic substrate, comprising: forming a photosensitive unit (103) and a touch structure (110) at a base substrate (101), wherein forming the photosensitive unit (103) comprises forming a first electrode layer (1031), and forming the touch structure (110) comprises forming a first touch electrode layer (1101), wherein the first electrode layer (1031) and the first touch electrode layer (1101) are formed in a same layer and are insulated from each other.  Yuan does not disclose that the first electrode layer and the first touch electrode layer are formed in the same patterning process.
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in Yuan because the Park design would permit both layers to be deposited and patterned at the same time.  Once combined, the combination discloses 
Regarding claim 20, which depends from claim 19: Yuan discloses forming the touch structure (110) further comprises forming a second touch electrode layer (1103), forming the photosensitive unit (103) further comprises forming a second electrode layer (1037), and the [second] electrode layer (1037) and the second touch electrode layer (1103) are formed in a same layer and are insulated from each other; and the manufacturing method further comprises forming a light-emitting element (102) at the base substrate (101) before formation of the photosensitive unit (103) and the touch structure (110).  See Yuan Figure 8; Yuan specification ¶¶ 82-85, 45.  Yuan does not disclose that the second electrode layer and the second touch electrode layer are formed in the same patterning process.  
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in Yuan because the Park design would permit both layers to be deposited and patterned at the same time.  Once combined, the combination discloses that the second electrode layer and the second touch electrode layer are formed in a same patterning process and are insulated from each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,222,930 [hereinafter ’930 patent], and further in view of Park.
Regarding claim 1: Claim 17 of the ’930 patent discloses all limitations of claim 1 of the pending application except that the first touch electrode layer are made of a same material, and the first electrode layer and the first touch electrode layer are insulated from each other.
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in the ’930 patent because the Park design would permit both layers to be deposited and patterned at the same time.  As for the requirement that the first electrode layer and the first touch electrode layer be insulated from each other, because these electrodes belong to separate components that are not electrically connected, the first electrode layer and the first touch electrode layer would be insulated from each other.
Regarding claim 12, which depends from claim 1:  Claim 17 of the ’930 patent discloses the limitations of claim 12.  See claims 1, 16, and 17 of the ’930 patent.
Regarding claim 15: Claim 17 of the ’930 patent discloses all limitations of claim 1 of the pending application except that the first touch electrode layer are made of a same material, and the first electrode layer and the first touch electrode layer are insulated from each other.
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in the ’930 patent because the Park design would permit both layers to be deposited and patterned at the same time.  As for the requirement that the first electrode layer and the first touch electrode layer be insulated from each other, because these electrodes belong to separate components that are not electrically connected, the first electrode layer and the first touch electrode layer would be insulated from each other.
Claims 1, 12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/759,197 [hereinafter the ’197 application] in view of Park 
Regarding claim 1: Claim 7 of the ’197 application discloses all limitations of claim 1 of the pending application except that the first touch electrode layer are made of a same material, and the first electrode layer and the first touch electrode layer are insulated from each other.
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in the ’197 application because the Park design would permit both layers to be deposited and patterned at the same time.  As for the requirement that the first electrode layer and the first touch electrode layer be insulated from each other, because these electrodes belong to separate components that are not electrically connected, the first electrode layer and the first touch electrode layer would be insulated from each other.
Regarding claim 12, which depends from claim 1: Claim 7 of the ’197 application discloses all the limitations of claim 12 of the pending application.  See claims 1 and 7 of the ’197 application.
Regarding claim 15: Claim 7 of the ’197 application discloses all the limitations of claim 15 of the pending application except that the first touch electrode layer are made of a same material, and the first electrode layer and the first touch electrode layer are insulated from each other.
Park discloses that electrode layers (103, 123, 133) in the same layer can be made of the same material and formed in the same patterning process  Park specification ¶ 64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park methods to create two conductive electrode in the same layer in the ’197 application because the Park design would permit both layers to be deposited and patterned at the same time.  As for the requirement that the first electrode layer and the first touch electrode layer be insulated from each other, because these electrodes belong to separate components that are not electrically connected, the first electrode layer and the first touch electrode layer would be insulated from each other.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4-6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if, for claims 10 and 11, the objections and Section 112(b) rejections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the first light shielding layer and the gate electrode of the photosensitive thin film transistor serve as the first electrode layer and second electrode layer respectively”, in combination with the remaining limitations of the claim.
With regard to claims 5 and 6: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “the first electrode of the photosensitive element and the gate electrode of the switching transistor serve as the first electrode layer and second electrode layer respectively”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This publication has a U.S. counterpart, Yuan, U.S. Pat. Pub. No. 2021/0057495.  Citations are to paragraphs in the U.S. counterpart.